             Case 8:21-cr-00154-CJC Document 1 Filed 01/15/21 Page 1 of 11 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)         ‫ ܆‬Original    ‫ ܆‬Duplicate Original


                                    UNITED STATES DISTRICT COURT
    01/15/2021                                           for the

                                                                                                         01/15/2021
          DVE
                                              Central District of California

 United States of America

                      v.
                                                                   Case No.     8:21-mj-00017-DUTY
 MICHAEL CODY HENDERSHOT,

                      Defendant(s)


                                  CRIMINAL COMPLAINT BY TELEPHONE
                                 OR OTHER RELIABLE ELECTRONIC MEANS
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of January 1, 2021 in the county of Orange in the Central District of California, the

defendant(s) violated:

            Code Section                                           Offense Description

            18 U.S.C. §§ 922(g)(1)                                 Felon in Possession of Ammunition

          This criminal complaint is based on these facts:

           Please see attached affidavit.

          _ Continued on the attached sheet.


                                                                                    Ryan McDuffy
                                                                                 Complainant’s signature

                                                                               Ryan McDuffy, TFO ATF
                                                                                  Printed name and title
 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

 Date:                     January 15, 2021
                                                                                     Judge’s signature

 City and state: Santa Ana, California                                         Hon. KAREN E. SCOTT,
                                                                                U.S. Magistrate Judge
                                                                                  Printed name and title
 B. Marrett (714) 338-3505
 Case 8:21-cr-00154-CJC Document 1 Filed 01/15/21 Page 2 of 11 Page ID #:2



                           A F F I D A V I T
     I, Ryan McDuffy, being duly sworn, hereby declare and state

as follows:

                            I. INTRODUCTION
     1.     I am a Detective with the Brea Police Department

(“BPD”) and also a federally deputized Task Force Officer

(“TFO”) presently working with the Bureau of Alcohol, Tobacco,

Firearms and Explosives (“ATF”).        As a TFO with the ATF, I am an

investigative or law enforcement officer of the United States

within the meaning of 18 U.S.C. § 2510(7), and I am empowered by

law to conduct investigations and make arrests for offenses

enumerated in 18 U.S.C. § 2516.

     2.     I am assigned to the ATF Orange County Violent Crime

Task Force (“OCVCTF”).     The OCVCTF is responsible for among

other things, investigating violations of federal law involving

criminal street gangs, possession of firearms by prohibited

persons, possession of stolen firearms, possession of

machineguns, the illegal distribution of firearms and narcotics,

and burglaries and violent crime to include robberies.           Prior to

this assignment with the ATF, I was a BPD Police Officer and

have been so employed for approximately three years.

     3.     I have specialized training and experience in

investigations of narcotics trafficking and criminal street

gangs.    During my tenure as a Police Officer, as well as an ATF

TFO, I have conducted and participated in numerous

investigations of criminal activity, including, but not limited

to robberies.   Since joining the OCVCTF in 2018, I have



                                    1
 Case 8:21-cr-00154-CJC Document 1 Filed 01/15/21 Page 3 of 11 Page ID #:3



specialized in investigations of robberies, firearms violations,

drug trafficking, and gang activity.       I have participated in the

execution of numerous federal and state arrest and search

warrants during my career.

                       II. PURPOSE OF AFFIDAVIT
     4.    This affidavit is made in support of a criminal

complaint and arrest warrant for Michael Cody HENDERSHOT

(“HENDERSHOT”) for a violation of 18 U.S.C. § 922(g)(1) (Felon

in Possession of Ammunition).

     5.    The facts set forth in this affidavit are based upon

information obtained from other law enforcement personnel, my

personal knowledge, and my training and experience.          This

affidavit is intended to show merely that there is sufficient

probable cause for the requested complaint and warrant, and does

not purport to set forth all of my knowledge of or investigation

into this matter.    Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.

                  III. STATEMENT OF PROBABLE CAUSE
     6.    Based on my review of a January 1, 2021 report

prepared by BPD Officer S. Wulff, as well a discussion of the

case with Officer Wulff, I have learned the following facts:

     A.    Traffic Stop and Arrest of HENDERSHOT
     7.    On January 1, 2021, Officer Wulff was assigned to

uniform patrol in the City of Brea.       At the time of the incident

Officer Wulff was driving a marked black and white BPD police

vehicle.   At approximately 3:44 p.m., Officer Wulff was



                                    2
 Case 8:21-cr-00154-CJC Document 1 Filed 01/15/21 Page 4 of 11 Page ID #:4



patrolling the Days Inn & Suites motel located at 333 East

Imperial Highway, Fullerton, California when he observed a 2004

Toyota Camry bearing California license plate #8TNY836 exiting

the parking lot with tinted front windows, a violation of

California Vehicle Code (“CVC”) section 26708.         The vehicle made

a left turn onto Imperial Highway and traveled eastbound.           The

vehicle then stopped and entered the 7-11 store located at 1108

Imperial Highway, Brea, California.       Officer Wulff parked his

patrol vehicle across from the 7-11 and contacted Officer Luera

for assistance.

     8.    While Officer Wulff was parked at the 7-11, he

conducted a records check for the Toyota Camry.         The records

check revealed that the registered owner was HENDERSHOT and that

HENDERSHOT had a pending firearms case out of Orange County for

felony weapons charges (Case # 20HF0894).        Officer Wulff

informed Officer Luera of the information he learned from the

records check.

     9.    The Toyota Camry then exited the 7-11 parking lot and

began to travel eastbound on Imperial Highway.         Officer Luera

activated his overhead lights and conducted a traffic stop at

410 West Imperial Highway for the tinted windows CVC violation.

Officer Luera asked HENDERSHOT for his driver’s license,

registration, and vehicle insurance.       As Officer Luera asked for

this information, Officer Luera observed that HENDERSHOT’s

fingers and hands were shaking and he could tell HENDERSHOT was

nervous.   HENDERSHOT was able to produce his driver’s license,

but had difficulty locating his insurance.         At one point,



                                    3
 Case 8:21-cr-00154-CJC Document 1 Filed 01/15/21 Page 5 of 11 Page ID #:5



Officer Luera suggested that HENDERSHOT check his glove box for

the insurance, but HENDERSHOT was reluctant to do so, which

raised Officer Luera’s suspicion.       In particular, based on

Officer Luera’s knowledge of HENDERSHOT’s pending felony weapons

case and Officer Luera’s training and experience that

individuals often conceal weapons in vehicle compartments,

Officer Luera believed that HENDERSHOT might be concealing a

firearm in his glove box.

     10.   While HENDERSHOT continued to locate his insurance,

Officer Luera took HENDERSHOT’s driver’s license and went back

to his police vehicle to confirm HENDERSHOT’s identity.           Officer

Luera confirmed HENDERSHOT’s identity, confirmed that HENDERSHOT

had a pending felony weapons case, and also learned that

HENDERSHOT also had additional criminal history involving

narcotics violations.

     11.   Based on HENDERSHOT’s nervous movements, HENDERSHOT’s

reluctance to open his glove box, HENDERSHOT’s pending felony

weapons case, and Officer Luera’s training and experience, for

officer safety, Officer Luera removed HENDERSHOT from the Toyota

Camry and conducted a pat-down search.

     12.   During the pat-down, Officer Luera felt with his open

palm along HENDERSHOT’s front left short’s pocket an object with

a bulbous end that Officer Luera immediately recognized based on

his training and experience as a pipe used for ingesting

narcotics such as methamphetamine.       Having identified the object

as narcotics paraphernalia, Officer Luera reached into

HENDERSHOT’s pocket and removed a methamphetamine pipe wrapped



                                    4
 Case 8:21-cr-00154-CJC Document 1 Filed 01/15/21 Page 6 of 11 Page ID #:6



in toilet paper.    HENDERSHOT was then placed into handcuffs and

Officer Luera completed a search of his person.

     13.   After Officer Luera searched HENDERSHOT’s person,

Officer Wulff asked HENDERSHOT if there was anything illegal in

the vehicle.   HENDERSHOT stated that there was a pink gun in the

center console and referred to it as a “ghost gun” (i.e., a
firearm that did not have a serial number).

     14.   BPD Officers, including myself, then searched the

vehicle.   Inside the center console, I located a loaded firearm.

After locating the firearm, I removed the magazine and

determined that the magazine had two .40 caliber rounds of

ammunition loaded in it.

     15.   Additionally, inside of the vehicle on the back

floorboard, Officer Wulff located a red tool bag.          Inside of the

red bag were two 9mm magazines (capable of holding ten rounds

each), a speed re-loader, and a milled lower handgun receiver

(with no serial number).

     16.   Additionally, on the floor behind the driver’s seat

Officer Wulff located a black backpack.        Inside the backpack,

Officer Wulff located a wheeler rifle tool, a mallet, a

screwdriver, a rail cutter slide with an incomplete 1911 lower

receiver attached, Dremel attachments, an upper receiver for a

1911 pistol, thirty-nine rounds of .223 caliber, one round of

.9mm caliber, and one round of .380 caliber.         Next to the black

backpack on the floorboard, Officer Wulff also located an

incomplete milled lower receiver.       Finally, in the trunk of the




                                    5
 Case 8:21-cr-00154-CJC Document 1 Filed 01/15/21 Page 7 of 11 Page ID #:7



vehicle, Officer Wulff located a router, a Dremel tool, and a

drill press. 1
        17.    Following the search of the vehicle, Officer Wulff

placed HENDERSHOT into the rear right seat of his police car and

transported HENDERSHOT to the BPD Jail.

        B.     Interview of HENDERSHOT
        18.    At the BPD Jail, I conducted a follow-up interview

with HENDERSHOT.      Before questioning HENDERSHOT, I read to him

his Miranda rights verbatim from my department issued Miranda

card.       HENDERSHOT stated he understood his rights.     I then began

questioning HENDERSHOT regarding the incident.

        19.    HENDERSHOT stated he has been building and

manufacturing firearms since he was a teenager.         HENDERHSOT

stated the firearm found inside the vehicle belonged to his

girlfriend (Marlana Hendershot) but that he built it for her.

        20.    HENDERSHOT stated that he also makes firearms and

sells them to others, and stated he makes approximately $1,500

per month from building and selling the firearms.

        21.    HENDERSHOT then explained that he currently lives in

La Habra with his girlfriend (Marlana Hendershot, identified by

Michael HENDERSHOT and identity confirmed via police database)

and three kids.       HENDERSHOT stated that due to not having any

privacy, he and his girlfriend often rent rooms so that they can

have time alone.       HENDERSHOT stated that they were currently

staying at the Days Inn located at 333 Imperial Highway,

        1
       Based on my training and experience, I know that items
such as Dremel attachments, lower receivers, and rail cutter
slides are often used when manufacturing and building firearms.


                                     6
 Case 8:21-cr-00154-CJC Document 1 Filed 01/15/21 Page 8 of 11 Page ID #:8



Fullerton, California in room #335. It should be noted that at

the time of HENDERSHOT’s arrest, he had a room key for the Days

Inn.

       22.    During the interview, I asked HENDERSHOT if he would

permit me to view the contents of his cell phone.          HENDERSHOT

consented to me reviewing several photographs contained on the

phone.      I captured these photographs using my department issued

cell phone.     The photographs shown to me by HENDERSHOT depict

various firearms that HENDERSHOT claimed to have manufactured.

       C.     Searches of HENDERSHOT’s Residences
       23.    On January 1, 2021, I obtained a search warrant signed

by the Honorable Fred Slaughter, Orange County Superior Court

Judge, for HENDERSHOT’s hotel room at 333 West Imperial Highway

#335, Fullerton, California, and HENDERSHOT’s residence in La

Habra.

       24.    At approximately 10:30 p.m., BPD law enforcement

personnel Sergeant Haddad, Detective D’huart, Officer Harris,

Officer Mendez, and I executed the search warrant at 333 West

Imperial Highway.      I detained Marlana Hendershot who was located

inside the hotel room and was the sole occupant at the time of

the warrant.      Inside the hotel room, Det. D’huart located a safe

containing three rounds of 9mm Winchester ammunition.            Located

next to the rounds inside the safe was the registration

paperwork for HENDERSHOT’s vehicle.

       25.    Following the search of the hotel room, Sergeant

Haddad, Detective D’huart, Detective Ojeda, Officer Harris,

Officer Mendez, and I executed the search warrant at



                                    7
 Case 8:21-cr-00154-CJC Document 1 Filed 01/15/21 Page 9 of 11 Page ID #:9



HENDERSHOT’s residence in La Habra.       During the search, law

enforcement personnel located the following items:

           a.   Gun parts (barrel, gun spring, and backing);

           b.   Seven rounds of .45 caliber ammunition;

           c.   Twenty-five rounds of 12 gauge ammunition;

           d.   A Polymer80 gun kit;

           e.   Gun kit accessories; and

           f.   Eleven rounds of assorted handgun ammunition.

     26.   I booked the above items at BPD evidence.

     D.    HENDERSHOT’s Criminal History
     27.   Based on my review of law enforcement records

documenting HENDERSHOT’s prior criminal convictions, I have

learned that HENDERSHOT was convicted of the following felony

offenses on or about the dates specified below:

           a.   On January 18, 2006, for possession of a stolen

vehicle, in violation of California Penal Code § 496D(a), in

Orange County Superior Court, Case No. 06CF0105, for which he

was sentenced to 3 years’ probation and 180 days in jail;

           b.   On April 30, 2007, for insufficient funds, in

violation of California Penal Code § 476A(a), in Orange County

Superior Court, Case No. 07WF0234, for which he was sentenced to

16 months in prison;

           c.   On May 04, 2010, for possession of a stolen

vehicle, in violation of California Penal Code § 496D(a) and

possession of controlled substance in Orange County Superior

Court, Case No. 10CF1049, for which he was sentenced to 16

months in prison;



                                    8
Case 8:21-cr-00154-CJC Document 1 Filed 01/15/21 Page 10 of 11 Page ID #:10



           d.   On June 10, 2011, for felon in possession of

firearm, in violation of California Penal Code § 12021(a)(1), in

Orange County Superior Court, Case No. 11CF0941, for which he

was sentenced to 3 year in prison;

           e.   On September 19, 2013, for felon in possession of

a firearm, in violation of California Penal Code § 29805, and

transportation of a controlled substance, in violation of

California Health and Safety Code § 11379(a), in Orange County

Superior Court, Case No. 12CF3711, for which he was sentenced to

4 years in prison;

           f.   On June 21, 2016, for felon in possession of a

firearm, in violation of California Penal Code § 29805,

possession of controlled substance while armed, in violation of

California Health and Safety Code 11370.1(a), and sell or

possess access card, in violation of California Penal Code §

484E(a), in the Orange County Superior Court, Case No. 15HF1340,

for which he was sentenced to 6 years in prison.

     E.    Interstate Nexus
     28.   On January 15, 2021, I contacted ATF SA Jeff Davis,

who is a firearms nexus expert.       SA Davis informed me that based

on his knowledge of the manufacturers of the various ammunition,

none of the ammunition seized from HENDERSHOT’s vehicle, hotel

room, or residence were manufactured in the State of California

and therefore must have travelled in interstate or foreign

commerce to reach California.




                                    9
Case 8:21-cr-00154-CJC Document 1 Filed 01/15/21 Page 11 of 11 Page ID #:11



     F.    No Firearms License
     29.   On January 11, 2021, ATF SA R. Stearman queried the

ATF Federal Licensing System and determined that HENDERSHOT does

not possess, nor has he ever possessed, a license to sell or

manufacture firearms.

                             IV. CONCLUSION
     30.   For the reasons described above, there is probable

cause to believe that HENDERSHOT has committed a violation of

Title 18, United States Code, Section 922(g)(1) (felon in

possession of ammunition).



                                                       /s/
                                               Ryan J. McDuffy
                                               Task Force Officer, ATF
                                               Detective, BPD

Attested to by the applicant
in accordance with the
requirements of Fed. R. Crim.
P. 4.1 by telephone on this
15th
____ day of January, 2021.



HONORABLE KAREN E. SCOTT
UNITED STATES MAGISTRATE JUDGE




                                    10
